Citation Nr: 1202837	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  08-30 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for skin cancer, claimed as due to exposure to herbicides. 

2.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD) in excess of 30 percent prior to July 9, 2010, and to a rating in excess of 50 percent thereafter. 

3.  Entitlement to a compensable rating for residuals of a shrapnel wound of the left thumb.  

4.  Entitlement to a compensable rating for phosphorus burn scars of the back.    

5.  Entitlement to a compensable rating for residuals of a shrapnel wound of the left side of the forehead.  

6.  Entitlement to a compensable rating for residuals of a shrapnel wound of the left wrist.  

7.  Entitlement to a compensable rating for residuals of a shrapnel wound of the middle of the left arm.  

8.  Entitlement to a compensable rating for residuals of a shrapnel wound of the right elbow.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from June 1965 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

Although in a letter to his Congressman, dated in May 2007, the Veteran questioned why it was taking so long to schedule a travel Board hearing or an RO hearing, in January 2008 the Veteran testified at a hearing at the RO.  A transcript of that hearing is on file.  

Historically, the Veteran was notified by RO letter of March 1, 2004, of a January 2004 rating decision which granted service connection for PTSD and assigned an initial 10 percent disability rating.  That decision also denied service connection for hearing loss, a bilateral knee condition, and residuals of shrapnel wounds of the right arm and right side, and also denied service connection for a back condition and for skin cancer, to include as due to inservice herbicide exposure.  The Veteran filed a timely Notice of Disagreement (NOD) to that rating decision in May 2004.  

Then, a December 2004 rating decision granted an increase from 10 percent to 30 percent for PTSD; granted service connection for hearing loss of the left ear which was assigned an initial noncompensable rating, and granted service connection for tinnitus which was assigned an initial 10 percent rating.  

The Veteran was issued a Statement of the Case (SOC) on December 22, 2004.  On March 10, 2005, correspondence and VA Form 9 were received from the Veteran.  

Because the VA Form 9 was received more than 60 days after the issuance of the December 22, 2004, SOC and more than one year after the notification of the March 1, 2004, notice of the rating action which was appealed, the VA Form 9 was not received in a timely manner and, thus, the appeal was not perfected.  Accordingly, the January 2004 rating decision is final.  See generally 38 U.S.C.A. §§ 7105(b)(1) (notice of disagreement must be filed within one year of date of mailing of notice of rating decision), 7105(c) (unappealed rating decision is final) (West 2002); 38 C.F.R. §§ 20.200 (what constitutes an appeal), 20.302(a) and (b) (filing time for notice of disagreement and substantive appeal), 20.302(a) (without timely filed notice of disagreement an RO decision is final) (2010). 

In addition to the service-connected disorders for which greater compensation is claimed, the Veteran is service-connected for peptic ulcer disease (PUD), rated 20 percent; tinnitus, rated 10 percent; and a noncompensable rating is assigned for hearing loss in the left ear.  He has a combined disability evaluation of 60 percent.  Thus, the Veteran does not meet the schedular criteria for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) under 4.16(a).  Moreover, the recent official psychiatric rating examination in July 2010 noted, and he testified in January 2008, that he continued to be employed with the U.S. Postal Service.  So, the matter of potential entitlement to an extraschedular TDIU rating, under 38 C.F.R. § 4.16(b), has not been raised.  See Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir. 2009) (VA must consider a TDIU rating when there is "cogent evidence of unemployability.").  

Lastly, while the scarring on the Veteran's back has been describe as residuals of shrapnel wounds, the clinical record otherwise shows that the scarring was due to phosphorus burns.  Accordingly, that disability had been recharacterized to more accurately reflect the cause of this scarring on his back.  

Also, an addendum to the report of the official July 2010 rating examination indicates that the Veteran's headaches were secondary to his service-connected residuals of a wound of the left side of the forehead.  Since, service connection is not in effect for headaches, this reasonably raises an informal claim for service connection.  Because this matter has not been developed or adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  Because a timely appeal was not perfected from a January 2004 rating decision which denied service connection for skin cancer, to include as due to inservice herbicide exposure, of which the Veteran was notified by RO letter of March 1, 2004, by filing a Substantive appeal within one year of that notice or within 60 days of the issuance of the December 22, 2004, SOC, the January 2004 rating action denying service connection for skin cancer, to include as due to inservice herbicide exposure, is final.  

2.  The additional evidence received since the January 2004 rating decision denying service connection for skin cancer, to include as due to inservice herbicide exposure, is cumulative of evidence previously on file or does not relate to an unestablished fact necessary to substantiate the claim of service connection, and is not new and material.  

3.  Prior to July 9, 2010, the Veteran had signs and manifestations of PTSD with irritability, sleep disturbance, nightmares but no impairment of mood, suicidal and homicidal ideation, and no impairment of his orientation, speech, insight, judgment or memory and he has no thought disorder, delusions or hallucinations.  

4.  Since July 9, 2010, the Veteran has had signs and manifestations of PTSD and his affect and mood were essentially normal, other than his having some anxiety; and he has had some restriction in his range of affect and related having trouble concentrating.  

5.  The wound of the Veteran's left thumb is manifested by superficial, non-adherent and nonpainful scarring with no involvement of underlying musculature, bones, vasculature or nerves, and there is no muscular, neurological, or vascular impairment due to the fragment wound. 

6.  The wound of the Veteran's back, from phosphorus burns, is manifested by superficial, non-adherent and nonpainful scarring with no involvement of underlying musculature, bones, vasculature or nerves, and there is no muscular, neurological, or vascular impairment due to the fragment wound.

7.  The residuals of the Veteran's shell fragment wound of the left side of the forehead is manifested by non-disfiguring, superficial non-adherent and nonpainful scarring with no involvement of underlying musculature, bones, vasculature or nerves. 

8.  The wound of the Veteran's left wrist is manifested by superficial, non-adherent and nonpainful scarring with no involvement of underlying musculature, bones, vasculature or nerves, and there is no muscular, neurological, or vascular impairment due to the fragment wound. 

9.  The Veteran's wound of the middle of the left arm is manifested by superficial, non-adherent and nonpainful scarring with no involvement of underlying musculature, bones, vasculature or nerves, and there is no muscular, neurological, or vascular impairment due to the fragment wound.  

10.  The Veteran's wound of the right elbow is manifested by superficial, non-adherent and nonpainful scarring with no involvement of underlying musculature, bones, vasculature or nerves, and there is no muscular, neurological, or vascular impairment due to the fragment wound. 


CONCLUSIONS OF LAW

1.  The January 2004 rating decision denying service connection for skin cancer, to include as due to inservice exposure to herbicides, became final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.200, 20.302, 20.1103 (2010).  

2.  The additional evidence presented since the January 2004 rating decision denying service connection for skin cancer, to include as due to inservice exposure to herbicides, is not new and material, and the claim of service connection for that disability is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2010). 

3.  The criteria for a rating in excess of 30 percent for PTSD prior to July 9, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2010).  

4.  The criteria for a rating in excess of 50 percent for PTSD since July 9, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2010).  

5.  The criteria for a compensable rating for residuals of a shrapnel wound of the left thumb are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.118, Diagnostic Code 7804 (2010).

6.  The criteria for a compensable rating for phosphorus burn scars of the back are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.118, Diagnostic Code 7804 (2010).

7.  The criteria for a compensable rating for residuals of a shrapnel wound of the left side of the forehead are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.118, Diagnostic Code 7804 (2010).

8.  The criteria for a compensable rating for residuals of a shrapnel wound of the left wrist are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.118, Diagnostic Code 7804 (2010). 

9.  The criteria for a compensable rating for residuals of a shrapnel wound of the middle of the left arm are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.118, Diagnostic Code 7804 (2010). 

10.  The criteria for a compensable rating for residuals of a shrapnel wound of the right elbow are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.118, Diagnostic Code 7804 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist claimants in substantiating VA claims.  See 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R § 3.159.  38 U.S.C.A. § 5103(a) requires VCAA notice be provided before an initial unfavorable adjudication, Pelegrini v. Principi, 18 Vet. App. 112 (2004), and notify claimants of (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide (Type One, Type Two, and Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  However, a timing of notice error can be corrected by readjudication after VCAA notice is provided, including readjudication by a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (an SSOC is a readjudication even if it states that it is not).  

The VCAA notice requirements apply to all five elements of a service connection claim which are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with pre-adjudication VCAA notice by letter, dated in March 2007, prior to the RO adjudication in July 2007.  He was notified of the evidence needed to substantiate a claim for service-connection and of the types of evidence the Veteran was expected to provide, including the information VA would need in order obtain, on his behalf, any private, VA or other Federal records.  The notice included information as to determinations of effective dates and determinations of disability ratings.  See Dingess, Id.  

In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The March 2007 RO letter also informed the Veteran of the reason for the prior denial of the claim for service connection for skin cancer and what was needed, i.e., new and material evidence, to reopen that claim.  

VA must provide notification that to substantiate an increased rating claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in a disability's severity and the effect thereof on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).  

The March 2007 RO letter also included the type of evidence needed to substantiate the claims for increase, namely, evidence of an increase in severity and notice that VA would obtain VA and other Federal agency records and that private medical records could be submitted or VA could be authorized to obtain them.  
The notice included information as to determinations of effective dates and determinations of disability ratings, e.g., the nature, severity, and duration of symptoms in relation to a rating schedule.  

Duty to Assist

38 U.S.C.A. § 5103A requires VA to make reasonable efforts to assist the claimant in obtaining evidence needed for claim substantiation in increased rating claims.  The RO has obtained the Veteran's service treatment records (STRs) and service personnel records.  Also on file are numerous statements from service comrades attesting to the Veteran's having served in Vietnam and the circumstances of that service.  His VA and private medical records are on file.  The Veteran testified in support of his claims at a January 2008 RO hearing and a transcript thereof is on file. 

The Veteran has not been afforded a VA examination addressing whether his claimed skin cancer is related to his military service because such an examination, by regulation, is warranted only if the claim if first reopened upon the submission of new and material evidence.  However, he has been afforded official examinations for rating his service-connected PTSD and his multiple service connection scars.  See 38 U.S.C.A. § 5103A(a).  

As there is no indication that the Veteran was unaware of what was needed, nor any indication of the existence of additional evidence, for claim substantiation VA's duty to assist has been satisfied and no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

The Veteran's STRs show that on general examination in November 1965 he was found to have had a 2 inch scar on his scalp since the age of 6 from a laceration.  In January 1968 he had a rash behind his ears.  When hospitalized in February 1970 for peptic ulcer disease it was found, on examination, that he had cystic lesions of both posterior auricular areas.  

On file are numerous statements from service comrades attesting to the Veteran's having served in the Republic of South Vietnam during the Vietnam Era and his exposure to various chemical or chemical agents.  

Private clinical records of Dr. E. H. S. reflect that in 1991 it was noted that he had a history of basal cell carcinoma and pre-cancerous growths in the past.  In June 1991 it was noted that he had had basal cell carcinoma in 1989.  Pathology reports from 1991 and 1995 reflect diagnoses of keratosis and basal cell carcinoma.  In 1996 there were diagnoses of "Bowen's disease" and actinic keratoses.  The records show that he continued to receive treatment, including excision of involved areas, until 2002.  

Additional private medical records show that the Veteran was seen in 1993 for a wrist injury, requiring internal fixation of the carpal bones and radius.  After fixating pins were removed, and later a cast was removed, it was reported that he could not lift heavy weights.  He had very limited wrist flexion, and limited pronation and supination with pain.  

Private clinical records also show that then Veteran was seen in July 1996 for complaints related to lumbar syndrome.  In December 1996 it was note that the Veteran had complained of dizziness and loss of balance and the assessments included a Eustachian tube disorder.  A January 1997 statement from Dr. L. K. indicates that this complaint was possibly due to an organic pathology, and in May 1997 Dr. D. A. S. suspected it was due to Meniere's disease, possibly of viral origin.  Subsequent private clinical records beginning in 1999 reflect a diagnosis of and continued treatment for Meniere's disease.  

In April 2003 the Veteran submitted a statement that during service, in May 1968, he had skin lesions due to exposure to chemicals of various types during live decontamination exercises.  In June 1970 he had had skin cancer, of his upper torso and neck area, due to herbicide exposure in Vietnam.  He had been treated by a private clinical source in December 1989 for solar actinic keratoses on his face and he was treated for basal cell carcinoma on his back in January 1990, and again for basal cell carcinoma in 1995 and 1996 on his arms, chest, back, leg, and shoulder.  

VA outpatient treatment (VAOPT) records reflect treatment and evaluation of the Veteran in 2004 for PTSD.  

On official examination in January 2005 of the Veteran's scars he reported that he had not had any surgery for his shrapnel wound scars.  He denied any current symptoms, except for occasional radiation of pain in the fingertips to the shoulders, and he had not had any treatment for the scars.  He reported that his shrapnel wound was to the left wrist.  It was reported that he had had actinic keratosis for about 38 years, causing damage with itching and crusting, which involved the ears and neck.  Some had been dissected but he did not currently receive treatment.  He reportedly had had basal cell carcinoma 38 years ago, with dissection but no current symptoms and he now only applied some topical medications.  

On physical examination the Veteran had no prominently visible scars.  He had patches of skin that were pale, ranging from 0.2 to 1.0 centimeters (cms.) on the right arm, back, and chest which were not tender or ulcerated and were without exfoliation or crusting. There was no tissue loss or induration and no limitation of motion due to skin lesions.  The skin lesions were not associated with any systemic disease or with a nervous condition.  He was right handed and his posture and gait were normal.  There was no wound or any significant involvement of any muscles or nerves.  Bilaterally, he had elbow flexion to 140 degrees (a loss of 5 degrees from normal); full extension; supination to 80 degrees (a loss of 5 degrees from normal) and pronation of 75 degrees (a loss of 5 degrees from normal).  Elbow motion was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  Bilaterally, he had wrist flexion to 65 degrees (a loss of 5 degrees from normal); palmar flexion to 75 degrees (a loss of 5 degrees from normal); radial deviation of 18 degrees (a loss of 2 degrees from normal); and ulnar deviation of 40 degrees (a loss of 5 degrees from normal).  Wrist motion was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  Motor function and sensory function were normal in the upper and lower extremities.  Biceps, triceps, knee, and ankle jerks were 1+.  

X-rays of the right forearm and right elbow were normal but left wrist X-rays revealed some deformity of the distal radius attributed to prior injury.   It was noted that the Veteran occasionally had pain in his arms but the examination was unremarkable for all of the conditions evaluated.  The diagnoses as to his skin were actinic keratosis and a history of basal cell carcinoma, resected, with no significant lesions at present.  His daily activities were not affected by the conditions.  

VAOPT records from January to October 2005 reflect treatment and evaluation of the Veteran for PTSD. 

In a June 2005 letter the Veteran described his shrapnel wounds scars as: a 3 inch scar on the upper left forehead; 1 inch scar on the left wrist; a 1 inch scar on the middle of the left arm; a 1 inch scar on his left thumb; and a 3 inch scar on the inside of his right elbow.  He also reported having numerous patches of scarring on his back from phosphorus burns.  

On official examination in August 2005 it was reported that none of the injuries being evaluated involved any muscle injury and palpation of the muscles revealed no loss of deep fascia or muscle substance and no impairment of muscle tone, and no lowering of endurance or impaired coordination.  There was no involvement of tendons, bone, joint or nerves.  

The Veteran reported that, as to his left thumb, he had symptoms which occurred intermittently and that his "ability to perform daily functions during flare-ups is none."  He was not receiving any treatment for the condition and the examiner reported that there was no functional impairment or time lost from work resulting from this condition.  On physical examination the scar was on the dorsum of the proximal phalanx of the left thumb and was 0.8 cms. by 1.1 cms. but without tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypo- or hyper- pigmentation or abnormal texture.  As to motion and hand dexterity, he could bring the tips of the fingers of the left hand to approximate the proximal transverse crease of the left palm.  Left hand grip strength was within normal limits.  Left thumb radial and palmar abduction were to 70 degrees.  Flexion of the "MP" was to 60 degrees and flexion of the "IP" was to 60 degrees.  Opposition of the left thumb was within normal limits.  An X-ray of the left hand was within normal limits.  The diagnosis was a shrapnel wound of the left thumb with a residual scar.  

As to the Veteran's back it was reported that the Veteran had scarring from phosphorus burns, on his back and left arm, but currently had no symptoms and no functional impairment or time lost from work.  On physical examination it was reported that he had two burn scars on his left arm.  One was 1.2 cms. by 1 cm. and the other was 0.9 cm. by 0.8 cm.  Both scars were without tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypo- or hyper- pigmentation or abnormal texture.  His posture and gait were within normal limits.  The diagnosis was scars of the back from phosphorus burns.  

As to the Veteran's forehead, the Veteran had a 3 inch scar on the upper left side of the forehead which was without symptoms and without functional impairment, and had not caused any time lost from work.  The scar was 4 cms. by 0.1 cm. and was without tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypo- or hyper- pigmentation or abnormal texture.  A skull X-ray was within normal limits.  The diagnosis was a shrapnel wound scar of the forehead with residual scarring.  

As to the Veteran's left wrist, the Veteran had a curved scar measuring 4.2 cms. by 0.1 cm. which was without tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypo- or hyper- pigmentation or abnormal texture.  He was right handed.  He had full dorsiflexion of the left wrist to 70 degrees, full palmar flexion to 80 degrees, full radial deviation to 20 degrees, and full ulnar deviation to 45 degrees.  After repetitive use, there was no additional functional limitation by pain, fatigue, weakness, lack of endurance or incoordination.  X-rays revealed what seemed to be some decreased ossification of the distal left radius and ulna, which might be post-traumatic.  X-rays of the left forearm also revealed focal osteopenia of the distal "right" radius of uncertain etiology but which might be due to prior trauma.  The diagnosis was a shrapnel wound scar of the left wrist with residual scarring.  

As to the Veteran's left arm, he had a 4 inch scar on the middle of the left arm from multiple low velocity missiles.  The wound was a deep penetrating wound, which had been treated only in the field.  There was a minimal amount of destruction and this involved deep structures.  There were no complications from the muscle injury and he had been able to return to his full military duties.  The injury did not affect any bodily functions.  He reported that he could keep up with his normal work requirements.  He had a scar on the radial aspect of the left forearm which was 3 cms. by 0.3 cm. and he had a scar on the left arm which was 1.5 cms. by 1 cm.  Both scars were without tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypo- or hyper- pigmentation or abnormal texture.  An X-ray of the left humerus was within normal limits.  The diagnosis was residual scarring from a shrapnel wound of the left arm.  

As to the Veteran's right elbow, he had a 3 inch shrapnel wound scar on the inside of the right elbow.  The wound was a deep penetrating wound, which had been treated only in the field and the destruction had involved the blood vessels.  From the muscle injury, he currently had pain.  Specifically, very occasionally he had discomfort, once in 3 months, which lasted only a few minutes.  There were no complications from the muscle injuries and he had been able to return to his full military duties after the initial injury.  The injury did not affect any bodily functions.  He reported that he could keep up with his normal work requirements.  The residual scar was 2.8 cms. by 0.2 cm. and was without tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypo- or hyper- pigmentation or abnormal texture.  He had full right elbow flexion to 145 degrees, full extension, full supination to 85 degrees, and full pronation to 80 degrees.  After repetitive use, there was no additional functional limitation by pain, fatigue, weakness, lack of endurance or incoordination.  X-rays of the right elbow found no abnormality.  The diagnosis scarring from a shrapnel wound of the right elbow.  

X-rays in March 2007 from Southeast X-Rays, Inc., were negative as to the Veteran's facial bones.  He had degenerative disc disease (DDD) of the cervical spine with bilateral neuroforaminal narrowing from C4 thru C7.  X-rays of the thoracic and lumbosacral spine were negative, as was an X-ray of his right forearm.  X-rays of his left hand were negative but X-rays of his left forearm and left wrist revealed evidence of a remote fracture of the distal left radius and mild degenerative joint disease of the radial-carpal joint.  

On official psychiatric examination in March 2007 the Veteran reported that in about 1971 he had been startled by his mother and, in reaction, he had hit her.  This caused him to get away and, so, he had lived in Belize for about 5 years.  Thereafter, he joined the Peace Corps and was in South America, Africa, and Central Asia for a number of years.  He had obtained a Master's Degree in agriculture.  He got married in 1994 and had two sons.  He had been working for the U.S. Postal Service for 10 years.  Over the years he had continue to have marked difficulty with sleeping, getting only 3 to 4 hours nightly.  He sometimes awoke with cold sweats.  He had taken medication for his sleeping problem for about 2 1/2 years with fairly good results, but with the side-effect of impairing his thinking.  He also took medications for vertigo.  He had had four psychiatric visits in the past year but no hospitalizations or emergency room visits.  He had good relations with his supervisors and co-workers, and had not lost any time from work.  

On mental status examination the Veteran was alert and cooperative.  He reported having recurrent recollections of traumatic experiences and recurring, daily, dreams of distressing events.  He had intense distress on exposure to similar events.  He appeared to be a reliable historian.  His orientation was normal as was his hygiene and behavior.  His affect and mood were normal, although he seemed somewhat tense and anxious.  He reported having impaired impulse control and felt that he might strike out.  His communication, speech, and concentration were normal.  He had some mild panic attacks, about once every 3 months.  He had some suspiciousness, stating that there were only 5 people that he trusted.  He had no delusions, hallucinations or ideas of reference.  He had some obsessional rituals but not enough to interfere with his work and he felt that this made him better at his work.  His thought process appeared normal.  There was no impaired judgment or difficulty with abstract thinking.  His memory was abnormal in that he had mild problems with forgetting names, directions, and recent events.  He had no current suicidal ideations but had some passive thoughts of death.  Homicidal ideation was absent.  He had behavioral, cognitive, and social symptoms associated with PTSD.  

The examiner reported that extensive medical records were reviewed.  The diagnosis was PTSD.  The Veteran's Global Assessment of Functioning (GAF) score was 65.  The means by which the Veteran met the criteria for a diagnosis of PTSD were set forth and it was reported that he could perform the activities of daily living without difficulty. He sometimes had difficulty in establishing and maintaining effective schoolwork and "social work" relationships but was able to maintain family-role functioning.  He had intermittent inability to perform recreational or leisurely pursuits.  He stated that he had always wanted to be a scout leader but was unable to do that now.  He felt that his PTSD interfered with this physical health. He had no difficulty understanding commands.  He reported that he had multiple clipboards and wrote down directions and memos to himself.  

On official examination in March 2007 it was reported that as to the left thumb injury the Veteran reported having had burning pain for the last 40 years which occurred once daily and lasted for 1 hour but was localized.  The pain measured 3 on a scale of 10 and could be elicited by physical activity but was relieved with medication, i.e., aspirin.  When he had pain, he could function even without medication.  He was not receiving any treatment for this and there was no functional impairment from it.  On physical examination two scars on the left thumb scar were described as hypo-pigmented in an area of less than 6 square inches and which were without tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hyper-pigmentation, abnormal texture, inflammation, and edema.  

As to the Veteran's back, he reported having stiffness and pain due to his injury.  The pain occurred once daily and last for 1 hour, traveling down his back.  The pain was burning and sharp in nature and he estimated the severity of the pain to be 6 on a scale of 10.  The pain could be elicited by physical activity but relieved with medications.  When he had pain he could function without medication and he was not currently receiving any treatment.  He reported that it did not cause any incapacitation but caused functional impairment due to pain when bending or movement during flare-ups.  His posture and gait were within normal limits.  On physical examination there was no evidence of radiating pain on movement and there was no muscle spasm.  There was tenderness in the lumbar area.  Straight leg raising was negative, bilaterally, and there was no spinal ankylosis.  Thoracolumbar flexion was full to 90 degrees, extension was full to 30 degrees, and lateral flexion and rotation, to the right and to the left, were full to 30 degrees in each direction.  His head was in a normal position and his spine was symmetric in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  As to signs of intervertebral disc syndrome (IVDS) he had a sensory deficit in the lateral aspect of the left thigh, stemming from L4; and a sensory deficit in the lateral aspect of the left leg, stemming from L5.  Ankle and knee jerks were equal, bilaterally, at 2+.  The examiner indicated that there was most likely involvement of the external cutaneous peripheral nerve of the thigh.  The Veteran had eleven (11) scars on his back, the dimensions of which were reported but none exceeded 2.5 cms. by 1.5 cms.  X-rays of his thoracic and lumbar spinal segments were within normal limits.  The diagnoses were "shrapnel" wounds of the back and IVDS with, most likely, involvement of the external cutaneous peripheral nerve of the thigh with pain, tenderness, painful motion, and decreased sensation of the left leg and left thigh.  Also, the affect of his low back disability on daily activity was pain with movement of the low back, and guarded lifting.  

As to the left side of the Veteran's forehead, he complained of daily, aching, pain which lasted for 1 hour and traveled "to around head."  He estimated the pain to be 3 on a scale of 10 and it could be elicited by physical activity and stress but was relieved by medication.  When he had pain he could function with medication.  He was not currently receiving any treatment and there was no functional impairment stemming from this condition.  On physical examination the 3.0 cms. by 0.2 cm. scar was without tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypo- or hyper- pigmentation, abnormal texture, inflammation, and edema.  X-rays were negative as to the facial bones.  The diagnosis was a residual shrapnel wound scar of the left forehead. 

As to the Veteran's left wrist it was reported that he had had a superficial wound by a high velocity missile which had been treated only in the field and had been blood vessels, fascia, and neurological involvement.  Reportedly, due to muscle involvement he had had daily, aching pain in the left wrist which lasted 1 hour which he estimated to be 3 on a scale of 10.  When he had pain he could function with medication.  The complications of the injury included intermuscular scarring.  Immediately after treatment he had been able to return to his full military duties.  His injury did not affect bodily functioning and he could keep up with normal work requirements.  Two scars on the dorsum of the left wrist were described as hypo-pigmented and involved an area of less than 6 square inches and were without tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypo- or hyper- pigmentation, abnormal texture, inflammation, and edema.  He was right handed.  There was no joint involvement.  He had full painless dorsiflexion to 70 degrees, palmar flexion to 45 degrees (with full motion being to 80 degrees) with pain occurring at 20 degrees; full painless radial deviation to 20 degrees; and full painless ulnar deviation to 45 degrees.  As to dexterity of his hands, he could tie shoelaces and fasten buttons without difficulty.  He could pick up a piece of paper and tear it without difficulty.  Motor and sensory functions were within normal limits.  Left wrist joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  An X-ray of his left hand was within normal limits but X-rays revealed a remote fracture of the distal left radius and mild degenerative joint disease (DJD) of the radial-carpal joint.  The diagnosis was a shrapnel wound of the left wrist with residual scarring and "DJD."  There was no muscle involvement.  It was further stated that there was X-ray evidence of degenerative arthritis in the left wrist with decreased range of motion.  

As to the Veteran's left arm, he reported having had aching pain for the last 40 years which occurred once daily and lasted for 1 hour but was localized.  The pain measured 3 on a scale of 10 but was relieved with medication, i.e., aspirin.  When he had pain, he could function with medication.  He was not receiving any treatment for this and there was no functional impairment from it.  He was right handed.  His left humerus was within normal limits.  

With respect to the Veteran's upper extremities, it was reported that there was involvement of Muscle Groups III (3) through VIII (8) but that palpation of the muscles revealed no loss of deep fascia or muscle substance and no impairment of muscle tone.  There were no signs of lowered endurance or impaired coordination, and muscle strength was graded at 5.  The muscle injury did not affect the function of the particular body part it controlled.  There was no muscle herniation.  There was no injury of tendon, bone, joint or nerves.  

Left shoulder flexion and abduction were full to 180 degrees without pain, external rotation was full without pain to 90 degrees; and internal rotation was to 60 degrees (30 degrees less than full internal rotation to 90 degrees).  There was no edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation or guarding of movement.  Motor and sensory function of the upper extremities was normal and biceps and triceps jerks were equal at 2+.  The diagnosis was a shrapnel wound of the left arm with scarring.  

As to the Veteran's right elbow, he had had a superficial wound from multiple low velocity missiles which had been treated only in the field.  He reported that from this he had had a localized burning pain daily lasting 1 hour.  The pain could be elicited by activity but was relieved with medication.  When he had pain, he could function with medication.  He also complained of loss of strength and it was reported that the complications of the injury included intermuscular scarring.  Immediately after treatment he had been able to return to his full military duties.  His injury did not affect bodily functioning and he could keep up with normal work requirements.  On examination the 3 cms. by 0.2 cm. scar was without tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypo- or hyper- pigmentation, abnormal texture, inflammation, and edema.  He was right handed.  Right elbow flexion was to 145 degrees, extension was to 0 degrees, supination was to 85 degrees, and pronation was to 80 degrees.  Right elbow joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Motor and sensory functions were within normal limits.  The diagnosis was shrapnel wound scar of the right elbow and intermittent strain, with subjective pain.  

Additionally, the diagnoses on official examination in March 2007 included mild adhesive capsulitis of both shoulders with, objectively, decreased internal rotation of each shoulder but without affect on the claimant's usual occupation.  

In May 2007 the case was referred back to the official March 2007 examiner as to whether the Veteran's service-connected scars were related to the diagnoses of left wrist DJD, right elbow strain, IVDS, and adhesive capsulitis of the shoulders. 

In response, the March 2007 official examiner stated that as to the left wrist there was intermuscular scarring which is a likely source of the Veteran's pain.  The shrapnel did not cause the DJD of the wrist.  There was intermuscular scarring of in the right elbow which was the cause of pain and intermittent strain.  As to the back, the IVDS was not a result of the Veteran's service wounds, and the adhesive capsulitis of the shoulders was not a residual of shrapnel wounds.  

At the January 2008 RO hearing the Veteran alleged that his skin cancer was due to inservice herbicide exposure.  He had been treated during service in 1967 or 1968 for a skin condition, after he got back from Vietnam.  Page 9 of the transcript of that hearing. At that time he had a severe rash on the back of his head and neck that went down to his shoulders with almost open sores and to which salves were applied.  Once the symptoms resolved, over the years he had occasional outbreaks behind his ears, although they were much smaller.  He had received treatment from a dermatologist in New York in the form of medication.  His first formal diagnosis of basal cell carcinoma or melanoma had been in about 1993 or 1994 and had affected his face.  He had had several surgeries on his face for removal of melanomas, and then on his arms, chest, back, and legs.  Page 10.  It had started on his face.  More recently, he had had removal of areas of involvement on his forehead and both sides.  Page 11.  

As to the Veteran's shell fragment wounds, he testified at the RO hearing that he had symptoms of occasional tingling of the left and the right arms.  Page 11.  As to his left thumb, left wrist, and left arm, he sometimes had a shooting pain or a cramping and pain, that seemed like a dull pain that was almost like a muscle spasm.  For this he took Advil or Motrin, and sometimes applied BenGay because the heat helped to relieve the spasm.  His pain would begin at his left wrist and work its way up.  He would have a dull pain in his right elbow.  In his back he would have a shooting pain that sometimes just became too painful to lift or walk and would cause an exaggeration of his limp.  Page 12.  On the left side of his forehead he would have a throbbing pain every few weeks.  The pain in his arms would usually last no more than a couple of hours until medication or BenGay relieved the symptoms.  He did not receive any treatment for the shrapnel wounds and although he had a primary physician that monitored him, compared to his other health problems his shrapnel wounds were less severe.  However, his primary physician had given him medication for relief of pain, although the Veteran did not take it.  Page 13.  He had no limitation of mobility due to the shrapnel wounds as long as he did not have any pain and when he did have pain he applied an Ace bandage or used a wristband.  His pains from the shrapnel wounds were not associated with activity but usually came while he was at rest.  Page 26.  He would also sometimes help others by lifting or carrying things but on one occasion, last week, he had had back pain after helping someone.  Page 27.  It seemed that his pains were becoming progressively worse.  

The Veteran testified that his PTSD impaired his sleep such that over the last 40 years he had gotten only 3 to 5 hours of sleep per night because he had bad dreams almost nightly and had nightmares, of events in Vietnam, every few months.  Page 14.  He had difficulty controlling his temper, which even affected his family.  His startle response had become more severe.  He also had memory loss for which he compensated by taking copious notes.  Page 15.  He had not had friends for many years but had recently reunited with some of his service teammates.  He still did not attend social events with his wife.  He played down his suicidal thoughts to his psychiatrist but he had no suicidal plans.  Page 16.  He also testified that as to his startle response he was now able to calm himself down before striking out at someone.  He had no non-military friends but did go to church and was a very active volunteer parent with the Boy Scouts.  Page 18.  He also associated with people from his postservice time of almost 10 years in the Peace Corps.  Page 19.  He worked well in his occupational environment at the U.S. Post Office Headquarters.  He had been married for 13 years and got along well with his sons.  Page 20.  He considered himself to be a good father but felt that he did not have a good marriage, although he did not openly fight with his wife.  Rather, he and his wife were civil to each other but estranged.  He had been receiving VA psychiatric treatment and took medication to control depression.  Page 21.  He had symptoms of panic attacks several times a week consisting of severe chest pain.  Page 22.  

The Veteran also testified that he had severe attacks of vertigo but due to medication to help control his vertigo and because of his hearing loss he was able to maintain and limit his stress attacks, such that he could cope with them.  Page 23.  He coped at work with problems with his concentration by taking copious notes.  Page 24.  He had not missed time from work due to his service-connected disorders.  Page 25.  The last time that he had had a full-blown panic attack in which he lost control had been a couple of years ago.  Page 28.  He now had 2 or 3 mild panic attacks on a weekly basis.  

VAOPT from 2004 to 2006 reflect, in part, continued treatment of the Veteran for Meniere's disease and PTSD.  

On official psychiatric examination on July 9, 2010, the Veteran reported that since his examination in March 2007 there had been no essential change.  He still worked at the Post Office coordinating shipping.  He reported that if it were not for his two sons he would get a divorce.  He reported using diazepam almost daily for vertigo. He had stopped going to the VA clinic for individual psychotherapy about 2 year ago because he became too upset after the visits.  He reported that he could not stay in groups or be around groups of people.  He did not go out very much because he was very nervous when in crowds.  He had trouble sleeping, getting only about 5 hours sleep per night.  He had no history of hospitalizations or emergency room visits.  While he had good relationships with his siblings, the major changes in his life were his relationship with his wife and having no social activities.  He had recurrent recollections of events and distressing dreams of the events. 

At the time of the mental status examination the Veteran was very neatly dressed and alert.  Because his hearing was decreased, when the examiner spoke to him loudly and suddenly, the Veteran jumped as if shocked or surprised.  He was normal in appearance, orientation, and hygiene.  His behavior was appropriate and he made good eye contact.  His affect and mood were normal except for being a little anxious.  His coordination and speech were normal.  His concentration appeared normal and he had no panic attacks.  He was somewhat suspicious and stated that he trusted only 3 people, and this did not include his wife.  He had no history of delusions or hallucinations and there were no obsessive-compulsive tendencies.  His thought processes were normal and there was no impairment of his judgment or abstract thinking.  His memory was a little bit abnormal.  He could list the last four Presidents but not Vice President Quayle.  He could do only 5 digits forward.  There was no suicidal or homicidal ideation.  He had some behavioral, cognitive and social changes attributed to PTSD.  The diagnosis was PTSD.  His GAF score was 55 to 60.  It was noted that he had diminished participation in activities and detachment from other, plus a restricted range of affect.  He had trouble concentrating and hypervigilance.  His symptoms had caused some occupational and social impairment, and had been chronic.  He had difficulty establishing and maintaining effective work and social relationships, as well as maintaining family role functioning.  He had occasional interference with recreation and leisurely pursuits.  He had problems understanding complex commands, which he had to record on a notepad.  

On official examination in July 2010 the recorded history as related by the Veteran indicated that there was no functional impairment due to scarring of the left thumb back, left side of the forehead, left wrist, left arm, left wrist or right elbow.  On physical examination he had several burn scars.  The depth of the scars indicated a 2nd degree "deep thickness" and the total body surface are involved was 10 percent.  The scar of the left thumb was not painful on examination but there was no skin breakdown.  It was superficial and without underlying tissue damage.  It was not disfiguring and was without inflammation, edema, and keloid formation.  The scar did not limit motion or function.  

The scar of the left side of the forehead was not painful on examination but there was no skin breakdown.  It was superficial and without underlying tissue damage.  It was not disfiguring and was without inflammation, edema, and keloid formation.  The scar did not limit motion or function.  The skin texture of the scar was normal and there was no hypo- or hyper- pigmentation of the scar.  The scar was not indurated and was not inflexible.  There was no gross distortion or asymmetry of the forehead, eyes, eyelids, ears, nose, checks, lips or chin.  

The scar of the left wrist was not painful on examination and there was no skin breakdown.  It was superficial and without underlying tissue damage.  It was not disfiguring and was without inflammation, edema, and keloid formation.  The scar did not limit motion or function.  However, it was reported that the scar was "disfiguring."  The scars of the left arm and of the right elbow were not painful on examination and there was no skin breakdown.  They were superficial and without underlying tissue damage.  They were not disfiguring and were without inflammation, edema, and keloid formation.  The scars did not limit motion or function.  

Additionally, on examination there was no evidence of a hand tremor.  The Veteran's posture and gait were normal.  It was specifically noted that there was no muscle group involvement and that no muscle wound was present.  Specifically, palpation of the muscle revealed no loss of deep fascia or muscle substance, and no impairment of muscle tone.  There were no signs of lowered endurance or impaired coordination and no muscle herniation.  As to the both elbows, there were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, mal-alignment, subluxation, ankylosis or guarding of movement.  He had full range of motion of both elbows in all planes of motion and without additional limitation of motion on repetitive motion.  As to each elbow, there was no additional limitation due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

As to the Veteran's left wrist, there were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, mal-alignment, subluxation, ankylosis or guarding of movement.  He had full range of motion of both wrists in all planes of motion and without additional limitation of motion on repetitive motion.  As to each wrist, there was no additional limitation due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

As to the Veteran's hands and fingers, he could tie shoelaces and fasten buttons without difficulty.  He could pick up a piece of paper and tear it without difficulty.  He could bring the tips of the fingers of the left hand to approximate the transverse crease of the palm.  With the left thumb attempting to oppose the other fingers of the left hand, the measurement between the tip of the left thumb, as well as the pad of the left thumb, and the tip of the other fingers was zero centimeters.  There was no ankylosis of the thumb.  He had full range of motion of both thumbs in all planes of motion and without additional limitation of motion on repetitive motion.  As to each thumb, there was no additional limitation due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  There was no additional limitation due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

Also on examination, the Veteran had no evidence of radiating pain of the thoracolumbar spine on movement.  Muscle spasm and tenderness were absent.  There was no guarding of movement or weakness.  Muscle tone and the musculature were normal.  Straight leg raising was negative, bilaterally.  There was no atrophy of the limbs and no thoracolumbar ankylosis.  He had full range of motion of the thoracolumbar spine in all planes of motion and without additional limitation of motion on repetitive motion; and there was no additional limitation due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  There was no additional limitation due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The spine was symmetrical in appearance, including normal curvatures.  

Neurologically, the Veteran's coordination was within normal limits.  Motor and sensory functions of the upper and lower extremities were within normal limits and all reflexes of the extremities were 2+.  There was no peripheral nerve involvement evident during the examination.  Dexterity of each hand was within normal limits.  Further, there were no sensory deficits in the lower extremities as to the nerve root distributions from L1 to L5 and, so, there were no signs of IVDS with chronic and permanent nerve root involvement.  He was alert and oriented.  His behavior was normal and his affect was appropriate.  His comprehension was normal and his memory was intact.  There were no signs of tension.  

The examination also found that the Veteran had multiple hypo-pigmented scars from second degree phosphorus burns over the trunk both anteriorly and posteriorly, covering about 10 percent of the total body surface.  

X-rays of the Veteran's left hand, left wrist, left forearm, and right elbow were within normal limits.  X-rays of his thoracic spine were within normal limits but X-rays of his cervical and lumbar spinal segments revealed degenerative arthritis.  

It was commented that the Veteran had chronic pain due to the wounds of the left thumb, the back, left wrist, right elbow, left arm, and left side of the forehead.  Additional diagnoses were DJD of the cervical and lumbar spinal segments.  

An addendum to the examination report reflects that the examiner indicated that, as to shrapnel wound scarring on the Veteran's back, there was no visible scar on the back.  The second degree burn scar was an additional diagnosis.  As to whether the Veteran's indication of having fecal leakage, with need for a pad, was due to a shrapnel wound of the back, the examiner indicated that it was as likely as not secondary to the shrapnel wound of the back.  

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where a veteran has served 90 days or more, service incurrence may be presumed for certain chronic diseases, including cancer, if a sensorineural hearing loss is manifested to a compensable degree within the year after service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1).

If a veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 (2007). 

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d). 

Reopening

The RO denied service connection for skin cancer in January 2004.  The rationale was that the evidence showed that the Veteran's skin cancers first manifested many years after service and were unrelated to his exposure to herbicides in Vietnam.  After he was notified of thereof and of his procedural and appellate rights, he did not perfect an appeal in a timely manner from the rating decision.  That is, while he was notified of the RO decision by letter of March 1, 2004, and filed an NOD in May 2004, after an SOC was issue on December 22, 2004, his Substantive Appeal (VA Form 9) was not received until March 10, 2005.  

By operation of law, the rating decision, denying the original claim of service connection became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  


New and Material Evidence Claim

An unappealed rating decision is final based on the evidence then of record. 38 U.S.C.A. § 7105(c).  New and material evidence is required to reopen a previously denied claim. 38 U.S.C.A. § 5108.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine, articulated in Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by the ruling in Hodge v. West, 155 F.3d 1356 (Fed.Cir. (1998).  The ultimate weight to be accorded evidence is a question of fact that must be determined based on all of the evidence on file but only after a claim is reopened.  Justus, 3 Vet. App. at 513. 

As to applications to reopen a previously denied claim received, as here, on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  However, the question of whether there is a reasonable possibility of substantiating the claim (in the final sentence of § 3.156(a)) does not create a third element and separate determination in the reopening analysis but is a component of whether there is new and material evidence.  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen and that "the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim").  

The doctrine of the favorable resolution of doubt is not applicable in the reopening analysis but applies only after new and material evidence has been submitted to reopen a claim and adjudication of the claim on the merits.  Annoni v. Brown, 5 Vet. App. 463, 467 (1994).  

Reopening Analysis

Evidence Previously Considered 

The evidence previously on file did not establish that the Veteran had any skin disease, e.g. chloracne, or any form of cancer which is presumptively due to his conceded inservice herbicide exposure in Vietnam.  Rather, the evidence established that the Veteran was treated for transitory skin symptoms during service and that chronic inservice skin disability was not shown.  The evidence did not establish the presence of actinic keratoses or any form of skin cancer, e.g., basal cell carcinoma, until many years after service and this was despite his statements, e.g., in April 2003, that he had skin lesions or skin cancer due to exposure to chemicals and herbicides during service.  

Additional Evidence

The additional evidence does not show that the Veteran now has chronic skin disability during service or that the inservice episode was anything more than acute and transitory, resolving without residuals.  The Veteran's statements and testimony elaborating upon his inservice treatment are not new and material because the fact that he was treated during his active service was already well established.  His statements and testimony add nothing new in this regard. 

The additional lay evidence received merely reiniterates the Veteran's lay belief that his basal cell carcinoma, and other diagnoses of skin disability, had their onset during active service.  It does not show that the Veteran's skin cancer, even that diagnosed as Bowen's disease, is in any way related to his military service.  "Bowen's Disease is a type of squamous cell carcinoma.  See Dorland's Illustrated Medical Dictionary 536 (31st ed.2007)."  Bryant v. Shinseki, 23 Vet. App. 488, 497-98, footnote 4 (2010).  

In essence, the additional lay statements and testimony are duplicative of evidence which was previously on file and, so, is not new.  The Veteran has submitted additional evidence of treatment, beginning years after active service, of continued treatment for skin disability.  However, the submission of additional treatment records, while new, is not material.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).  

The additional evidence also does no more than confirm that the Veteran has had skin cancer which first manifested many years after his active service and does not show that he now has a disease, including any skin cancer, which is presumptively due to inservice herbicide exposure or is otherwise of service origin. 

Accordingly, in the absence of new and material evidence, the application to reopen the claim for service connection for skin cancer, to include as claimed as due to exposure to herbicides, must be denied.  

General Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  See 38 C.F.R. §§ 4.7, 4.21.  The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim).   

PTSD

Under 38 C.F.R. § 4.126 (a) and (b) consideration is given to the frequency, severity, and duration of psychiatric symptoms as well as the length and capacity for adjustment during periods of remission.  While consideration is given to the extent of social impairment, a psychiatric rating will not be assigned solely on the basis of social impairment.  

It is noted that the use of "such as" in 38 C.F.R. § 4.130 demonstrates that the specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Under 38 C.F.R. § 4.130, DC 9411, the General Rating Formula for Mental Disorders PTSD warrants a 50 percent disability evaluation if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships).  

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Global Assessment of Functioning (GAF) is a scaled score that mental health professionals assign upon examination of a patient reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  However, a GAF score is only one factor in determining a psychiatric disability rating.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003).

A GAF score of 61 to 70 indicates that the examinee has some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functions pretty well with some meaningful interpersonal relationships.  Fifty-one (51) to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV).  

Thirty Percent (30%) Prior to July 9, 2010

The Veteran's claim for an increased rating was received in August 2006 and, so, the time period which is relevant for adjudicating this increased rating claim is from August 2005, one year before the claim was filed, until the present.  See generally Hart, 21 Vet. App. 505.  

The March 2007 VA psychiatric examination revealed that the Veteran reported trusting only 5 people but, on the other hand, he had good relations with his supervisors and co-workers.  His mood, affect, hygiene, and orientation were normal.  He complained of sleep impairment and impaired impulse control but he had no impairment of his ability to communicate and his ability to concentrate was normal, although there was some memory impairment necessitating his taking extensive notes at work, and even though this was described as an "obsessional" ritual it is not a true obsession inasmuch as he has reported that he has actually benefited from this note taking behavior.  

That examination also found that his GAF score of 65 was indicative of mild impairment.  The evidence did not indicate that he had a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

Accordingly, prior to July 9, 2010, an evaluation in excess of 30 percent was not warranted at any time during the appeal period.  

Fifty Percent (50%) Since July 9, 2010

The July 9, 2010, psychiatric examination found that the Veteran had a reduced number of people that he trusted.  While it was reported that he had problems understanding complex commands, this was indicated to be the reason for his note taking behavior which was previously documented.  The Veteran reported at the time of the July 9, 2010, examination that he had had no essential change.  Nevertheless, the examination found that he had major changes in his spousal relationship and decreased social activities.  His affect and mood were essentially normal, other than his having some anxiety.  
Also had some restriction in his range of affect and related having trouble concentrating.  All this was consistent with his GAF score of from 55 to 60 which is indicative of moderate impairment. 

However, there was no suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  

Accordingly, at no time since July 9, 2010, has the Veteran met the criteria for a disability rating in excess of 50 percent.  

Shrapnel and Burn Wounds

Effective August 30, 2002, the criteria for the evaluation of disabilities of the skin, including scars, were amended.  The criteria for evaluating scars were again amended effective October 23, 2008, but these most recent amendments are applicable only to claims received on or after October 23, 2008.  73 Fed.Reg. 54708 (Sept. 23, 2008).  Accordingly, the only criteria which apply in this case are those that became effective August 30, 2002. 

Notes to the DCs for rating scars, 7800 through 7806, provide that a deep scar is one associated with underlying soft tissue but a superficial scar is not associated with underlying soft tissue.  

Under DC 7800, for disfiguring scars of the head, face or neck, a 10 percent rating is warranted when there is one of the characteristics of disfigurement.  Note 1 provides that the 8 characteristics of disfigurement are: (1) a scar 5 or more inches (13 or more cm.) in length; (2) a scar at least one-quarter inch (0.6 cm.) wide at widest part. (3) the surface contour of scar elevated or depressed on palpation. (4) a scar adherent to underlying tissue. (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).; (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

Under DC 7801 scars, other than the head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if involving an area or areas exceeding 6 square inches (39 sq. cms.) and warrant a 20 percent rating if involving an area or areas exceeding 12 square inches (77 cms.). 

Under DC 7802 scars, other than the head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating when involving an area or areas of 144 square inches (929 sq. cms.).  

Under DC 7803, scars which are superficial or unstable warrant a 10 percent rating.  Under DC 7804, scars which are superficial but painful on examination warrant a 10 percent rating.  Under DC 7805 other scars are rated on the basis of limitation of function of the affected part.  

Because 38 C.F.R. § 4.56 (setting for criteria for evaluation of muscle disability) does not contain any provision regarding the painfulness of a scar that is a component of a muscle disability, the symptomatology used to rate a "[s]uperficial [and] painful" scar (38 C.F.R. § 4.118, DC 7804) is not "duplicative of" or "overlapping with" the muscle-injury evaluation criterion that is contained in 38 C.F.R. § 4.56(d) (classification of muscle injuries as slight, moderate, moderately severe, and severe).  Esteban v. Principi, 6 Vet. App. 259, 261 (1994).  Thus, obtaining a rating in accordance with 38 C.F.R. § 4.56(d) does not necessarily preclude a separate scar rating under 38 C.F.R. § 4.118, DC 7804.  Id.  However, as noted above, "Note (1)" of DC 7804 limits the application of that rating to scars that are "superficial[ and] painful on examination" but that are "not associated with underlying soft tissue damage."  38 C.F.R. § 4.118, DC 7804, Note (1).  Hence, to the extent that the appellant's scars are painful and are "not associated with underlying soft tissue damage," id., the appellant may be rated under both 38 C.F.R. §§ 4.56(d) and 4.118, DC 7804.  Jones v. Principi, 18 Vet. App. 248, 260 (2004).  

Conversely, if a missile injury results in a scar associated underlying soft tissue any resultant scar which is painful may not received a separate compensable rating for a painful scar under 38 C.F.R. § 4.118, DC 7804 (providing for a 10 percent rating for superficial scars which are painful on examination but Note 1 of DC 7804 states that a superficial scar is one not associated with underlying soft tissue).  Jones v. Principi, 18 Vet. App. 248, 260 (2004).  

Limitation of motion of the thumb of the minor extremity with a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb warrants a noncompensable evaluation.  To warrant a 10 percent rating there must be a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, DC 5228.  

Limitation of motion of the wrist of either the major or minor extremity warrants a 10 percent disability evaluation when dorsiflexion is less than 15 degrees or when palmar flexion is limited in line with the forearm.  38 C.F.R. § 4.71a, DC 5215.  

A minimum 10 percent rating for limitation of motion of an elbow, of the minor or major extremity, requires that flexion of the forearm be limited to 100 degrees or that extension be limited to 45 degrees.  DC 5206 and 5207.  

A 10 percent rating is warranted for malunion of the ulna or the radius with bad alignment, of either the major or minor extremity.  DCs 5211 and 5212.  A 10 percent rating may be assigned for limitation of supination of a forearm, of the major or minor extremity, to 30 degrees or less.  DC 5213.  

Under DC 5201, limitation of an arm at the shoulder level warrants a minimum 20 evaluation whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level, a 30 percent evaluation is warranted for the major extremity and 20 percent for the minor extremity.  

Under DC 5235 thru 5242, forward flexion of the thoracolumbar spine of greater than 60 degrees but not greater than 85 degrees or combined range of motion of greater than 120 degrees but not greater than 235 degrees warrants a 10 percent rating.  

Muscle Injuries Ratings

Here, there is evidence of involvement of Muscle Groups III (3) through VIII (8).  Thus, consideration must be given to evaluation on the basis of disability from any resultant muscle injury.  

38 C.F.R. § 4.55(b) provides that for rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions: 6 muscle groups for the shoulder girdle and arm (diagnostic codes 5301 through 5306); 3 muscle groups for the forearm and hand (diagnostic codes 5307 through 5309); 3 muscle groups for the foot and leg (diagnostic codes 5310 through 5312); 6 muscle groups for the pelvic girdle and thigh (diagnostic codes 5313 through 5318); and 5 muscle groups for the torso and neck (diagnostic codes 5319 through 5323).   

Under 38 C.F.R. § 4.55(e) for compensable muscle group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  Under 38 C.F.R. § 4.55(f) for muscle group injuries in different anatomical regions which do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined under 38 C.F.R. § 4.25.  Under 38 C.F.R. § 4.56(c) for VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(d) provides that ratings for muscle injuries are classified as slight, moderate, moderately severe, or severe-depending on the type of injury sustained, the history and complaints, and the objective clinical findings.  

The criteria for a slight injury, a moderate injury, a moderately severe injury, and a severe injury are set forth at 38 C.F.R. §§ 4.56(d)(1), 4.56(d)(2), 4.56(d)(3), and 4.56(d)(4).  The word used to describe the overall severity of a service-connected disorder, e.g., "moderate", "severe" and "pronounced", are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  

A note to 38 C.F.R. § 4.73 provides that the hand is so compact a structure that isolated muscle injuries are rate, being nearly always complicated by injuries of the bones, joints, tendons, etc.  Evaluation is to be based on limitation of motion, with a minimum 10 percent rating.  

Muscle Injury

Initially, the Board must discuss the evidence on file in the form of comments made by examiners that the Veteran has had injury of variously reported Muscle Groups.  While this has been comment, repeated examinations have found not actual loss of muscle tissue or, in fact, of any tissue underlying the skin, including no loss of fascia.  While some of the wounds, such as the left arm and the right elbow on examination in August 2005, were described as either involving deep structures or being penetrating wounds, the clinical findings at that time and elsewhere in the record clearly demonstrate that there was no involvement or injury of any muscle group.  Rather, the wounds were superficial, treated in the field, required no further treatment, much less hospitalization during his active service and it has repeatedly been stated that after his initial treatment he immediately returned to his full duties.  In fact, the July 2010 examination specifically found that there was no muscle wound present.  Moreover, repeated examinations have not found that the Veteran has the cardinal signs and symptoms of muscle disability.  

Accordingly, the Board finds that the Veteran's wounds were all superficial and did not involve a penetrating, much less deep wound, and that there was no bony, neurological or muscle injury.  

Left Thumb Shrapnel Wound

Repeated examinations have found that while the Veteran, who is right handed, has some residual scarring of the left thumb.  However, despite the admonition in the note for rating hand injuries that such injuries are usually complicated by injury of bones, joints, tendons, neither the injury nor the residual scarring have resulted in any limitation of motion or other functional impairment, such as impaired strength.  Specifically, the scarring is not adherent, painful or unstable and, other than being somewhat hypo-pigmented, is asymptomatic and not productive of limitation of motion or functional limitation.  The August 2005 examination  found no limitation of motion or functional impairment of the left thumb.  Whnile the Veteran complained of burning pain in the left thumb on examination in March 2007, clinical findings on examination at that time showed that the scarring was nontender and otherwise asymptomatic.  The July 2010 examination  again described the scar as nontender and asymptomatic, without loss of motion or dexterity.  Accordingly, a compensable rating is not warranted at any time during the appeal.

Phosphorus Burns-Back

The Veteran's repeated examinations have found that while he has some residual scarring of the back, that neither the injury nor the residual scarring have resulted in functional impairment.  Specifically, the scarring is not adherent, painful or unstable and, other than being somewhat hypo-pigmented, is asymptomatic and not productive of limitation of motion or functional limitation.  

To the extent that a physician recently opined that the Veteran's has some fecal leakage associated with his service-connected back disability, the evidence shows that the Veteran developed a lumbar syndrome many years after his active service.  It is only this which could account for his radicular symptoms in the lower extremities due to what has been characterized as IVDS.  While IVDS may cause such symptoms as fecal leakage, the Veteran is not service-connected for IVDS, although apparently the recent examiner erroneously thought otherwise.  Thus, a compensable rating is not warranted at any time during the appeal.

Left Forehead Shrapnel Wound

The scarring of the left side of the Veteran's forehead is not adherent, painful or unstable and, other than being somewhat hypo-pigmented, is asymptomatic and not productive of limitation of motion or functional limitation.  The scarring is not deep, does not cause limitation of motion or involve an area exceeding 6 square inches.  Moreover, he does not have at least one of the eight characteristics of disfigurement.  The March 2007 rating examination specifically found that the scarring was not disfiguring.  That is, the scarring is not elevated or depressed and does not have hypo-pigmentation, abnormal skin texture, loss of underlying soft tissue or indurated and inflexible skin involving an area exceeding 6 square inches.  

Thus, a compensable rating is not warranted at any time during the appeal.  

Left Wrist Shrapnel Wound

The evidence does show that the Veteran has residual abnormality of the distal portion of the radius, along with arthritis, but that this is due to a postservice injury.  In fact, after recuperation from internal fixation of carpal bones and the radius, the Veteran still complained of pain in the left wrist.  However, such pain and functional impairment from disability, including pain, stemming from this postservice may not be considered in arriving at the appropriate rating for the service connection left wrist wound residuals.  See generally 38 C.F.R. § 4.14 (prohibiting consideration of disability from nonservice-connected disability in arriving at a disability evaluation for a service-connected disorder).  

As discussed above, the objective clinical findings on rating examinations show that there was no bony or muscle injury due to the inservice left wrist wound.  The scarring is not adherent, painful or unstable and, other than being somewhat hypo-pigmented, is asymptomatic and not productive of limitation of motion or functional limitation.  Inasmuch as neither the injury nor the residual scarring have resulted in functional impairment, a compensable disability rating is not warranted at any time during the appeal.  

Left Arm and Right Elbow Shrapnel Wounds

As discussed above, the objective clinical findings on rating examinations show that there was no bony or muscle injury due to the left are or right elbow wounds.  The scarring is not adherent, painful or unstable and, other than being somewhat hypo-pigmented, is asymptomatic and not productive of limitation of motion or functional limitation.  Inasmuch as neither the injury nor the residual scarring have resulted in functional impairment, a compensable disability rating is not warranted at any time during the appeal.  

Extraschedular

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance but not from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for an extraschedular rating.  The threshold factor in this determination is whether there is such an exceptional disability picture that the available schedular ratings criteria are inadequate.  This is done by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably encompass the assigned disability level and the symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  Significantly, since under 38 U.S.C.A. § 1155 provides that the basis of a disability rating is the "reduction in earning capacity," any compensable rating encompasses employment interference.  

The ratings for the service-connected PTSD for each period in question are contemplated by the Rating Schedule and the assigned schedule ratings are adequate.  In determining the appropriate schedular rating 38 C.F.R. § 4.126(a) requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Indeed, that regulation specifically requires that a rating must be based on all the evidence that bears on occupational and social impairment and not solely on an examiner's assessment of the level of disability at the moment of the examination.  

Specifically, a wide range of factors as well as signs and symptoms are contemplated in the applicable rating criteria including the use of medication, decrease work efficiency, ability or inability to perform occupational tasks, routine behavior or self-care as well as symptoms such as anxiety, suspiciousness, panic attacks, chronic sleep impairment, memory impairment, impaired affect; circumstantiality, impaired speech; panic attacks; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal or homicidal ideation; obsessional rituals; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; delusions or hallucinations; behavior; being a persistent danger of hurting self or others; the degree of ability to perform activities of daily living; and the degree of orientation or disorientation.  Moreover, the evidence considered for rating purposes under § 4.130 is not restricted to the symptoms provided in the Rating Schedule; rather, VA must consider all relevant evidence.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

As to the residual shrapnel wound scars, comparing the Veteran's current disability levels and symptomatologies to the Rating Schedule, the degree of disability for each disorder is contemplated by the Rating Schedule and the assigned schedule ratings are adequate.  Specifically, a wide range of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  

In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including  the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or mal-aligned joints, and crepitation.  

Even if this were not the case, the disorder by itself, has not caused marked interference with his employment, i.e., beyond that contemplated by his assigned rating, or otherwise rendered impractical the application of the regular schedular standards.  To the contrary, he had not missed time from work due to his service-connected disorders.  Page 25 of that transcript.

Admittedly, his overall functional impairment due to his service-connected psychiatric and musculoskeletal disabilities would hamper his performance in some respects, but certainly not to the level that would require extra-schedular consideration since those provisions are reserved for very special cases of impairment that simply is not shown here.  Thus, no referral for extraschedular consideration is required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

As new and material evidence has been not presented, the claim of service connection for skin cancer, claimed as due to exposure to herbicides, is not reopened and the appeal is denied. 

A rating for PTSD in excess of 30 percent prior to July 9, 2010, and to a rating in excess of 50 percent thereafter is denied. 

Compensable rating for residuals of a shrapnel wound of the left thumb; phosphorus burn scars of the back; residuals of a shrapnel wound of the left side of the forehead; residuals of a shrapnel wound of the left wrist; residuals of a shrapnel wound of the middle of the left arm; and for residuals of a shrapnel wound of the right elbow are denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


